UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-1142


SPENCER N. PENN,

                 Plaintiff – Appellant,

          v.

METER SHOP,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cv-03468-JFM)


Submitted:    August 20, 2014                 Decided:   August 27, 2014


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Spencer N. Penn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Spencer   N.   Penn    appeals   the   district   court’s     order

dismissing his civil complaint without prejudice for failure to

comply with a court order.         We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.           Penn v. Meter Shop, No. 1:13-cv-

03468-JFM   (D.   Md.   Jan.      30,   2014).     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                        2